DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In particular, the claim language “a crypto-currency dispensing system for dispensing crypto-currency in an amount corresponding to the type of recyclable material deposited therein and the weight of the recyclable material deposited therein” in claim 1 (with related language in claim 16) is fundamentally erroneous.


Currency such as dollars have a real physical existence. If you withdraw cash from an ATM, your account is debited by the same amount. There is no such analogy with cryptocurrency. You do not withdraw cryptocurrency and cryptocurrency is not dispensed. Its existence is on a block chain only. It does not take on a cash form.
The concept of dispensing cryptocurrency is erroneous and the claims are therefore indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Warsing et al. (US 5,842,652) in view of Senser (US 2014/0337191) and Jimenez et al. (US 2017/0178125).

The examiner notes that the limitations regarding dispensing cryptocurrency are ignored. Cryptocurrency cannot be dispensed. It doesn’t take a cash form.
Warsing et al. teaches:
A machine for processing recycled materials.
There is a conveyor belt. See figure 1.
Warsing discloses (column 6), “The machine vision can incorporate a laser scanner/reader or sensor for bar codes, readable identity, type of material code, implant chip, microprocessor, or automatic signal that can identify the household 
A conveyor allows items to slide to their destinations
Compaction is a goal (abstract). Warsing discusses (column 5) a wide range of options including crushing, shredding, flattening and baling.
Containers (see figure 1) collect the compacted materials of different types.
Weighing and crediting of recycled goods is explicitly discussed at column 2, line 23.
At column 6, machine vision and laser scanning of identifiers are both discussed. This either implies a camera or renders obvious a camera, since many standard (most common) identifiers are detected by camera (such as a QR code).
Sensors would be standard and expected in an automated system such as that of Warsing.

Lacking in Warsing et al. is a cryptocurrency payout. As the examiner noted, this does not have patentable weight because it is impossible to dispense cryptocurrency. The applicant may attempt to get around this by suggesting that keys or codes may be dispensed to access cryptocurrency (which is very different from dispensing currency).

Sensor teaches payouts for recycling including a variety of options (abstract).

Jimenez et al. in particular teaches that there can be rewards in cryptocurrency for recycling. See whole document.

In view of the teachings of Senser and Jimenez et al., it would have been obvious to one of ordinary skill in the art at the time of the invention to provide rewards in cryptocurrency for recycling, or rewards in any other money type.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/DANIEL A HESS/Primary Examiner, Art Unit 2876